PURCHASE AGREEMENT

Parties.     The parties to this Purchase Agreement (“Agreement”) are Nevada
Power Company (“SELLER”) and Coast Hotels and Casinos, Inc. (“PURCHASER”)
(collectively the SELLER and the PURCHASER are referred to as the “Parties”).

Terms.     In consideration of the mutual terms and conditions set forth herein,
the Parties agree as follows:

1.     Property. SELLER agrees to sell to PURCHASER, and PURCHASER agrees to
purchase from SELLER, the real property described in Exhibit “A” (the
“Property”). 2. Purchase Price. The purchase price for the Property, including
the Deposit, shall be twenty million, seven hundred thousand dollars
($20,700,000) (the “Purchase Price”). This Purchase Price shall be subject to
Section 33 herein.

3.     Earnest Money Deposit. Within three (3) business days after the Effective
Date of this Agreement (as defined in Section 34), PURCHASER shall deposit the
sum of five hundred thousand dollars ($500,000.00) as an earnest money deposit
with Nevada Title Company, Attn: Carla Burchard, 2500 North Buffalo Drive, Suite
150, Las Vegas, NV 89128, telephone: 702-251-5159, facsimile: 702-966-5848 (the
“Title Company”) as escrow agent to be held in an interest bearing account. The
earnest money deposit, and the interest earned on the deposit are referred to as
the “Deposit”. If and when Closing occurs, the Deposit shall be applied to the
Purchase Price of the Property. The Deposit shall be in the form of wire
transfer, cash or a cashier’s check made payable to the Title Company, unless
the SELLER agrees otherwise.

4.     Escrow Instructions. The purchase and sale of the Property shall be
consummated through an escrow (the “Escrow”) to be established at Nevada Title
Company (the “Title Company ” or “Escrow Holder”). The Escrow shall be opened
within three (3) business days following the Effective Date by delivery to
Escrow Holder of a fully executed copy of this Agreement which shall constitute
Escrow Holder’s instructions. The Parties agree to execute and deliver to Escrow
Holder such additional and supplemental instructions as Escrow Holder may
require in order to clarify Escrow Holder’s duties under this Agreement;
provided, however, that in the event of any conflict or inconsistency between
this Agreement and any instructions delivered to Escrow Holder the terms of this
Agreement and any instructions delivered to Escrow Holder shall govern the
duties of Escrow Holder and the rights and obligations of the Parties. In
addition, the Parties agree as follows:


  4.1 Close of Escrow. The term “Close of Escrow” shall mean the time when
Escrow Holder shall have recorded all of the instruments to be recorded as
required to provide good, marketable and insured title to the Property.


--------------------------------------------------------------------------------


  4.2 Closing Date. The closing of the sale of the Property (the “Closing”)
shall be held at the office of the Title Company on or before January 17, 2003,
unless the Parties agree on another Closing date (the “Closing Date”).


  4.3 Title Documents/Insurance. SELLER shall provide, at SELLER’S expense, to
PURCHASER a title commitment issued by the Title Company, together with
exceptions by which SELLER holds title to the Property, legible copies of any
instruments listed in the legal description for the Property, and legible copies
of all exceptions to title. At Closing, SELLER shall have the Title Company
issue to PURCHASER an ALTA extended coverage owner’s policy of title insurance,
insuring title and access to the Property as of the Closing Date in the amount
of the Purchase Price subject to title exceptions acceptable to PURCHASER in its
reasonably exercised discretion and as specifically provided for in this
Agreement. At Closing, SELLER shall provide to PURCHASER and the Title Company,
at SELLER’S expense, an ALTA survey and ALTA survey map conforming to ALTA/ACSM
minimum standard requirements as revised in 1999. PURCHASER has requested ALTA
extended coverage and has agreed to pay the difference between the premium cost
of the ALTA coverage and CLTA standard coverage.


  4.4 Property Taxes and Assessments. Property taxes and assessments shall be
prorated as of the Closing Date and based on the most recent ascertainable tax
bill or the current assessment of the Property.


  4.5 Closing Costs and Fees. The real property transfer tax shall be paid by
SELLER and the recording costs shall be paid by PURCHASER. SELLER shall pay
title insurance premiums equal to the premium cost of a CLTA standard coverage
owner’s policy in the amount of the Purchase Price, and PURCHASER shall pay the
additional premium amount for ALTA extended coverage. All other Closing costs
incurred through escrow, including the fees and costs of the Escrow Holder shall
be borne by the Parties equally.


  4.6 Closing Documents. At Closing, SELLER shall execute and deliver to
PURCHASER or its assigns a good and sufficient Grant, Bargain and Sale Deed in a
form acceptable to the Parties, conveying good, marketable and insured title to
the Property, except such easements, restrictions and other exceptions as shall
be acceptable to PURCHASER in its reasonably exercised discretion and as
specifically provided for in this Agreement. In addition, the lease between the
Parties dated the 1st day of November, 1982, shall automatically terminate at
the time of Closing, and at Closing the Parties shall execute such lease
termination document, in form suitable for recording, as PURCHASER may
reasonably request.


--------------------------------------------------------------------------------

5.     Inspections and Contingency Period. The Parties agree that PURCHASER’S
satisfaction upon the review and inspection provided for herein is a specific
condition precedent to the obligation of PURCHASER to purchase the Property.
PURCHASER shall have until 5:00 p.m., Pacific Time, January 15, 2003, in which
to review the documents and to make the inspections described below (the
“Inspection Period”), unless extended as provided herein. In addition, the
Parties agree as follows:


  5.1 Due Diligence: Inspection; Right of Entry. PURCHASER has leased the
Property from SELLER since November of 1982, and therefore, has access to the
Property for surveying, mapping, physical and environmental inspection,
conducting an appraisal and other reasonable purposes related to the sale of the
Property. PURCHASER hereby indemnifies and holds harmless SELLER from and
against any and all claims, liens, damages, losses, and causes of action which
may be asserted by PURCHASER or PURCHASER’S employees, agents, or any third
party who enters upon the Property or conducts tests related to the Property at
the request of or on behalf of PURCHASER or its agents.


  5.2 Election At The End Of The Inspection Period. During the Inspection Period
and prior to Closing, PURCHASER may make the above-described physical and
environmental inspections, applications, reviews, studies, appraisals,
evaluations or surveys required to satisfy itself as to the acceptability and
suitability of the Property for purchase. Should, for any or no reason and in
its sole discretion, PURCHASER not be satisfied that the Property is acceptable
or suitable, PURCHASER shall notify SELLER in writing on or before the
expiration of the Inspection Period of its dissatisfaction, at which time this
Agreement shall be considered null and void and of no further force and effect
and the Deposit shall be promptly returned to PURCHASER, however, if the
objections of PURCHASER are to title or other defects which SELLER can
reasonably cure prior to Closing, then SELLER shall have the right to cure such
defects to the reasonable satisfaction of PURCHASER prior to Closing. PURCHASER
shall, at any time, have the right to waive the conditions precedent to its
performance under this Agreement before the end of the Inspection Period and if
PURCHASER elects to waive the conditions precedent to its performance, this
Agreement will remain in full force and effect and the Deposit shall become
non-refundable except as otherwise provided herein. Failure of PURCHASER to
notify SELLER of its dissatisfaction prior to the expiration of the Inspection
Period shall be deemed a waiver of this condition precedent and acceptance of
the Property as suitable for purchase, as required above. If PURCHASER gives
notice to SELLER of an unacceptable environmental condition and requests that
SELLER correct or remediate the condition, SELLER may elect to (a) correct or
remediate the condition at SELLER’S expense and on terms acceptable to both
Parties; or (b) terminate the Agreement, in which event the Deposit promptly
shall be returned to PURCHASER.


--------------------------------------------------------------------------------

6.     Easements. At the time of Closing, PURCHASER shall grant to SELLER
easements (“Easements”), without cost to SELLER, over, upon, across and under
the Property for the operation of SELLER’S existing and future facilities
(“Easements”) by the recording at Closing of one or more grants of easements
(collectively, “Grant of Easements”) satisfactory to both SELLER and PURCHASER.
Agreement of SELLER and PURCHASER as to the Easements and the form and substance
of the Grant of Easements shall be conditions precedent to the obligations of
both SELLER and PURCHASER to effect Closing, which conditions are for the
benefit of both SELLER and PURCHASER. If SELLER and PURCHASER fail to agree on
the nature and extent of the Easements and/or the form and substance of the
Grant of Easements on or before the Closing Date, then either Party may
terminate this Agreement upon notice to the other, in which event the Deposit
shall be immediately refunded and paid to PURCHASER.

7.     Condemnation. In the event any condemnation proceedings are instituted
with respect to the Property, then SELLER shall promptly notify PURCHASER
thereof. If such condemnation applies to a substantial portion (hereinafter
defined) of the Property, then SELLER and PURCHASER shall each have the option
to terminate this Agreement upon written notice to the other given within five
(5) business days after delivery of SELLER’S notice to PURCHASER, in which event
the Deposit shall be returned to PURCHASER. For purposes of condemnation, a
substantial portion of the Property shall be deemed to mean ten percent (10%) or
more of the Property or of the improvements located on the Property, including
electrical facilities. If this Agreement is not terminated, then PURCHASER shall
consummate the purchase of the Property without reduction in the Purchase Price.
In the event PURCHASER consummates the purchase of the Property, then the right
to collect any condemnation award shall be assigned by SELLER to PURCHASER.
SELLER shall not agree to or accept any compromise or condemnation award without
obtaining PURCHASER’S written approval thereof, which shall not be unreasonably
withheld, conditioned or delayed.

8.     SELLER’S Representations. As of the Effective Date and the Closing Date,
SELLER represents and warrants the following:


  8.1 SELLER is the record owner of the Property, including specifically,
without limitation, the sand, gravel and minerals, to be conveyed hereunder.


  8.2 There are no actions, suits, proceedings or investigations pending or, to
the best of SELLER’S knowledge threatened, against or affecting the Property, or
arising out of SELLER’S conduct on the Property or which would affect the
ability of the SELLER to fulfill its obligations under this Agreement.


--------------------------------------------------------------------------------


  8.3 To the best of SELLER’S knowledge, SELLER is in compliance with the laws,
orders, and regulations of each governmental department, commission, board, or
agency having jurisdiction over the Property in those cases where noncompliance
would have a material adverse effect on the Property.


  8.4 To the best of SELLER’S knowledge, the Property is not in violation of any
federal, state or local law, ordinance or regulation relating to environmental
conditions on, under or about the Property, including, but not limited to, soil
and groundwater conditions.


  8.5 SELLER has not created or suffered any possessory or non-possessory right
or interest in favor of any person that is not of record as of the date of this
Agreement and will not create any such right or interest between the Effective
Date and Closing.


  8.6 PURCHASER acknowledges that all or a portion of SELLER’S power lines,
poles and related facilities that are currently located within the northerly
forty-eight (48) feet of the Property (collectively, the “Facilities”) may be
relocated underground within the public right-of-way of Flamingo Road
(“Undergrounding”). SELLER has made no assurances that the Undergrounding will
occur.


  8.7 PURCHASER acknowledges that the Property is subject to an easement for the
construction and operation of a “Monorail System”. PURCHASER agrees to be bound
by the terms of this easement.


  8.8 PURCHASER acknowledges that the Property has been subject to a lease
between SELLER and the Flamingo Hilton and Tower and a lease between SELLER and
Battista’s Hole in the Wall, Inc. SELLER represents and warrants that it is not
in default of either of such leases; that both leases have been terminated; and
that the tenants have vacated and ceased occupancy and use of the premises which
were the subject of the leases, although certain tenant fixtures and
improvements remain on those premises.


9.     Condition of Property, Liability. During the Inspection Period the
PURCHASER has the right to inspect the condition of the Property. PURCHASER
acknowledges that the Inspection Period is an adequate period to inspect the
Property and agrees that the Property will be delivered by SELLER to PURCHASER
at Closing in its AS IS WHERE IS CONDITION, except for SELLER’S express
representations and warranties contained in this Agreement. In addition,
PURCHASER agrees that it is purchasing the Property without any contingencies,
including, but not limited to, zoning changes or the issuance of permits, except
those conditions and contingencies contained in this Agreement.

--------------------------------------------------------------------------------

10.     PURCHASER’S Representations. PURCHASER represents the following:


  10.1 PURCHASER has all necessary power, right, authority and capacity to enter
into and perform this Agreement in accordance with its terms.


  10.2 This Agreement has been duly executed by PURCHASER and the execution and
performance of this Agreement will not violate any agreement to which PURCHASER
is a party or to which PURCHASER may by bound. There are no suits or actions
pending that would in any way interfere with the ability of PURCHASER to carry
out this Agreement.


  10.3 PURCHASER has leased the Property from SELLER since the 1st day of
November, 1982. To the best of PURCHASER’S knowledge, the Property is not in
violation of any federal, state or local law, ordinance or regulation relating
to environmental conditions on, under or about the Property, including, but not
limited to, soil and groundwater conditions. Neither PURCHASER, nor to the best
of PURCHASER’S knowledge any third party, has used, generated, manufactured,
refined, produced, processed, stored or disposed of on, or under the Property or
transported to or from the Property any Hazardous Materials. For the purposes
hereof, “Hazardous Materials” shall mean any flammable explosives, radioactive
materials, asbestos, petroleum, organic compounds known as polychlorinated
biphenyls, chemicals known to cause cancer or reproductive toxicity, pollutants,
contaminants, hazardous wastes, toxic substances or related materials,
including, without limitation, any substances defined as or included in the
definition of “hazardous substances”, “hazardous material” or “toxic substances”
in the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. Sec. 9601, et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. Sec. 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. Sec. 6901 et seq., or any other federal, state or local
statute, law, ordinance, code, rule, regulation, order, decree or other
requirement of governmental authority regulating, relating to or imposing
liability or standard of conduct concerning any hazardous, toxic or dangerous
substance or material, as now or at any time hereafter in effect, and in the
regulations adopted, published and/or promulgated pursuant to said laws.


--------------------------------------------------------------------------------


11.     SELLER’S Remedies. If SELLER fully performs or tenders performance of
its obligations under this Agreement, and if all conditions to PURCHASER’S
obligations to effect Closing have been fulfilled or waived and PURCHASER fails
to perform its obligations under this Agreement, and if there is no Closing
because of this failure, then the entire amount of the Deposit shall be retained
by SELLER as liquidated damages under this Agreement. The Parties hereby
acknowledge and agree that SELLER’S damages would be difficult or impossible to
determine and that the amount of the Deposit is the parties’ best and most
accurate estimate of the damages SELLER would suffer in the event the
transaction provided for in this Agreement fails to close, and is reasonable
under the circumstances existing as of the date of this Agreement. The Parties
agree that SELLER’S right to retain the Deposit shall be the sole remedy of
SELLER if PURCHASER fails to perform its obligations under this Agreement to
effect Closing.

12.     PURCHASER’S Remedies. If PURCHASER fully performs or tenders performance
of its obligations under this Agreement and SELLER fails to perform its
obligations under this Agreement, then PURCHASER may elect, at PURCHASER’S sole
option to:


  12.1 terminate this Agreement and be released from its obligations hereunder,
in which event the Deposit shall be returned to PURCHASER; or


  12.2 commence an action against SELLER for specific performance of this
Agreement.


Under no circumstances shall SELLER be liable to the PURCHASER for any punitive,
consequential, indirect, exemplary or incidental damages, including, but not
limited to, damages based upon lost revenues or profits.

13.     Notices. All notices required or permitted hereunder will be deemed to
have been delivered only upon actual delivery thereof. All notices required or
permitted hereunder shall be given by hand delivery, or sent by Telecopier, or
sent by Federal Express or other courier for delivery at the soonest possible
time offered by such courier, directed as follows:


To Seller:

Victor H. Pena
Senior Vice President and Chief Administrative Officer
Nevada Power Company
6226 W. Sahara Avenue, MS 3
Las Vegas, NV 89146
[Telecopier No.: (702) 367-5809]


--------------------------------------------------------------------------------


To Purchaser:

Harlan D. Braaten
President and Chief Operating Officer
Coast Hotels and Casinos, Inc.
4500 West Tropicana Avenue
Las Vegas, NV 89103
[Telecopier No.: (702) 365-7566]


With copy similarly given to:

K. Michael Leavitt
Leavitt, Sully & Rivers
601 E. Bridger Ave.
Las Vegas, NV 89101
[Telecopier No.: (702) 382-2892>


14.     Broker’s Commission. SELLER agrees to indemnify, defend and hold
harmless PURCHASER from and against any and all liability, claims, demands,
damages and costs of any kind arising out of or in connection with the
commission or fee claim of any other broker or finder making claim as the result
of a claimed agreement with or obligation of SELLER. PURCHASER agrees to
indemnify, defend and hold harmless SELLER from and against any and all
liability, claims, demands, damages and costs of any kind arising out of or in
connection with commission or fee claims of a broker or finder other than Broker
who makes claim as the result of a claimed agreement with or obligation of
PURCHASER.

15.     Assignment. Neither Party shall assign its interest in this Agreement
without the written permission of the other except that PURCHASER shall have the
right to transfer or assign its interest under this Agreement to any subsidiary,
affiliate of PURCHASER, provided that any such assignee is solely owned,
directly or indirectly, by PURCHASER.

16.     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective heirs, representatives,
successors and permitted assigns.

17.     Headings; Exhibits; Cross References. The headings and captions used in
this Agreement are for convenience and ease of reference only and shall not be
used to construe, interpret, expand or limit the terms of this Agreement. All
exhibits attached to this Agreement are incorporated herein by references
thereto contained herein. All references in this Agreement to Articles, Sections
and Exhibits shall be to Articles, Sections and Exhibits of or to this
Agreement, unless otherwise specified.

--------------------------------------------------------------------------------

!-- MARKER FORMAT-SHEET="Para (List) Flush Lv 0- TNR" FSL="Project" -->

18.     Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, all of which shall constitute one agreement which shall be binding
on all of the parties, notwithstanding that all of the parties are not
signatories to the original or the same counterpart. Signatures may be evidenced
by facsimile transmission and at the request of any party documents with
original signatures shall be provided to the other party.

19.     Severability. In the event that any phrase, clause, sentence, paragraph,
section, article or other portion of this Agreement shall become illegal, null
or void, or against public policy, for any reason, or shall be held by any court
of competent jurisdiction to be illegal, null and void, or against public
policy, the remaining portions of this Agreement shall not be affected thereby
and shall remain in force and effect to the full extent permitted by law.

20.     Entire Agreement; Amendments. This Agreement, together with the other
written agreements referred to herein, is intended by the Parties to be the
final expression of their agreement with respect to the subject matter hereof,
and is intended as the complete and exclusive statement of the terms of the
Agreement between the Parties. As such, this Agreement supersedes any and all
prior understandings between the Parties, whether oral or written. Any
amendments to this Agreement shall be in writing and must be signed by both
Parties to be effective.

21.     Merger. The obligations, covenants, representations, warranties and
remedies set forth in this Agreement, including, but not limited to Section 33,
shall not merge with transfer of title but shall survive the Closing. Each Party
shall indemnify the other Party and hold the other Party free, clear and
harmless from and against all claims, liabilities, losses, damages, costs,
expenses (including reasonable attorneys’ fees) that are asserted against or
incurred by that other Party and that arise from, result from or relate to any
fact or condition that is contrary to any fact or condition represented or
warranted by the indemnifying Party.

22.     Further Actions. Each party shall execute and deliver or cause to be
executed and delivered any and all instruments reasonably required to convey the
Property to PURCHASER and to vest in each party all rights, interests and
benefits intended to be conferred by this Agreement.

23.     Interpretation; Governing Law. This Agreement shall be construed as if
prepared by both Parties. This Agreement shall be construed, interpreted and
governed by the laws of the State of Nevada. Venue for any action to enforce
this Agreement shall be within Clark County, Nevada.

24.     1099 Reporting. The Title Company is designated as the party responsible
for filing a Form 1099 with the Internal Revenue Service promptly after Closing,
to the extent required by the Internal Revenue Code and Treasury Regulations.

--------------------------------------------------------------------------------

25.     No Waiver. The failure of either Party to complain of any act or
omission on the part of the other Party, no matter how long it may continue,
shall not be deemed to be a waiver by any Party to any of its rights hereunder
except as expressly provided for in this Agreement. No waiver by any Party at
any time, expressed or implied, of any breach of any provision of this Agreement
shall be deemed a waiver of a breach of any other provision. If any action by
any Party shall require the consent or approval of another Party, the consent or
approval of the action on any one occasion shall not be deemed a consent to or
approval of that action on any subsequent occasion or a consent to or approval
of any other action on the same or any subsequent occasion.

26.     Recording. This Agreement shall not be recorded in the office for the
recording of deeds or in any other office or place of public record.

27.     Legal Representation. This Agreement is the result of negotiations by
and between the Parties hereto and said Parties covenant that both have obtained
legal representation in the preparation of this Agreement, therefore this
Agreement should not be construed against either Party as draftsperson.

28.     Performance of Acts on Business Days. Unless specifically stated to the
contrary, all references to days herein shall be deemed to refer to calendar
days. In the event that the final date for payment of any amount or performance
of any act hereunder falls on a Saturday, Sunday or holiday, such payment may be
made or act performed on the next succeeding business day.

29.     Survival. All agreements and obligations of each of the Parties set
forth herein, to the extent same are not completed and fully performed at the
Closing, shall survive the Closing.

30.     Time is of the Essence. Time is of the essence for this Agreement. All
Parties shall perform their obligations under this Agreement strictly within the
required time frames.

31.     Confidentiality. A Party shall not disclose to any third party the
specific terms or conditions of this Agreement without the written consent of
the other Party, subject to the following:


  31.1 Disclosure may be made during the course of a proceeding before a court
or governmental agency;


  31.2 Disclosure may be made to a Party's attorneys, accountants and other
consultants. These consultants shall protect this information from unauthorized
copying, use or disclosure; and


  31.3 Disclosure may be made in any Securities and Exchange Commission filings
and any tax return filings to the extent deemed necessary or advisable by the
filing party.


--------------------------------------------------------------------------------


32.     Force Majeure. Neither party shall be in default under the terms of this
Agreement if the failure to comply with the terms and conditions of this
Agreement is caused by an Uncontrollable Force. An “Uncontrollable Force” is
defined as any cause beyond the control of the party affected, including, but
not limited to, storm, fire, lightning, riot, civil disturbance, labor
disturbance, and restraint by court order or governmental action, which the
party could not have reasonably foreseen and avoided. A party cannot claim
Uncontrollable Force based the actions of a subcontractor of that party. A party
cannot claim Uncontrollable Force if that party’s negligence contributed to the
existence of the Uncontrollable Force. A party claiming Uncontrollable Force
shall take all reasonable actions to remove the Uncontrollable Force as soon as
is reasonably possible. The party claiming Uncontrollable Force shall notify the
other party as soon as is reasonably possible of the occurrence and shall keep
the other party informed of the actions being taken to remove the Uncontrollable
Force.

33.     Undergrounding. The Purchase Price of $20,700,000 is based upon the
value of the Property if the Undergrounding occurs. If the Undergrounding does
not occur, then the Parties agree that the value of the Property is eighteen
million, one hundred and ten thousand dollars ($18,110,000). Therefore, the
PURCHASER shall pay to SELLER, eighteen million, one hundred and ten thousand
dollars ($18,110,000) at Closing. If (i) the Undergrounding has commenced within
five (5) years of the Closing Date, (ii) within seven (7) years of the Closing
Date the Facilities have been removed from the Property and relocated and
replaced with underground power lines and facilities in Flamingo Road
right-of-way and (iii) within seven (7) years of the Closing Date SELLER has
vacated, terminated and relinquished its Easement for the Facilities in the
northerly 48 feet of the Property (except for any such portion of that Easement
area as may be necessary for SELLER to continue to provide service to its
customers), then PURCHASER agrees that the value of the Property will have
increased by two million, five hundred and ninety thousand dollars ($2,590,000),
in which event PURCHASER agrees to then pay to SELLER the $2,590,000
(“Additional Amount”). The Additional Amount shall be paid to SELLER within 30
days of the timely fulfillment of all three (3) of the conditions set forth in
clauses (i), (ii) and (iii) of the immediately preceding sentence, including the
recording in the Official Records of Clark County, Nevada of the vacation,
termination and relinquishment of SELLER’S Easement for the Facilities, time
being of the essence. If any one of those 3 conditions is not timely fulfilled,
PURCHASER shall have no further obligation to pay the Additional Amount. Each
Party shall be responsible for any taxes, assessments, costs and brokerage fees
incurred because of the payment of the Additional Amount as a part of the
Purchase Price and shall hold the other Party harmless therefrom. For purposes
of this Agreement, the Undergrounding shall be deemed to have commenced when (i)
all building, construction and encroachment permits necessary for the
construction and installation of the replacement facilities have been issued by
all State of Nevada and Clark County authorities and (ii) physical trenching
and/or pavement removal for the replacement facilities has physically commenced
at some location. If a portion of the Property is used for the Undergrounding,
or if PURCHASER is required to pay certain costs or expenses for the
Undergrounding, SELLER shall not be responsible for any such property loss,
costs or expenses, and neither the value of the Property nor the costs or
expenses shall be applied to or set-off against the Additional Amount. In the
event of any dispute between the Parties relative to a matter set forth in this
Section 33 (hereafter referred to as a “Dispute”), the Dispute shall be resolved
by final and binding arbitration in accordance with Section 35. If not timely
paid when due, the Additional Amount shall accrue simple interest at the rate of
12% per annum, beginning on the date it is due until paid.

34.     Effective Date. The “Effective Date” of this Agreement shall mean the
date on which this Agreement is executed by the last of the Parties to execute
this Agreement as set forth opposite their respective signatures below.

--------------------------------------------------------------------------------

35.     Arbitration Process. A Dispute shall be resolved by arbitration in
accordance with Chapter 38 of Nevada Revised Statutes, unless the Parties agree
otherwise. Notice of demand for arbitration shall be given in writing by one
Party to the other. Any arbitration shall be conducted before a single
arbitrator selected by the Parties. If the Parties are unable to agree upon an
arbitrator, the arbitrator shall be appointed by the court and, if reasonably
possible, shall be a former, retired or senior justice of the peace or district
court judge who has served in that capacity in Clark County, Nevada. The
arbitration shall be undertaken without the conduct of any discovery, save and
except an exchange of all documents which each Party intends to introduce in the
arbitration, copies of which shall be furnished to the other Party not less than
five (5) business days prior to the date of the arbitration hearing. The
arbitration hearing shall consist of a single hearing to be held in Clark
County, Nevada. The decision of the arbitrator shall be final and binding upon
the Parties and may be enforced in accordance with the provisions of Chapter 38
of Nevada Revised Statutes. Fees of the arbitrator, other costs of arbitration
and reasonable attorneys’ fees of the prevailing Party shall be borne by the
non-prevailing Party, with the amount of attorneys’ fees and costs to be
determined by the arbitrator in the arbitration.

NEVADA POWER COMPANY



By /s/ Walter Higgins

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

1/9/03

--------------------------------------------------------------------------------

Walter Higgins Chairman, President & CEO Date


COAST HOTELS AND CASINOS, INC.

By /s/ Harlan D. Braaten

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

1/13/03

--------------------------------------------------------------------------------

Harlan D. Braaten President & COO Date

--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF THE PROPERTY

Part of the North 200 feet of the North Half (N 1/2) of the Northwest Quarter
(NW 1/4) of Section 21, T21S-R61E, M.D.M., Clark County, Nevada; more
particularly described as:

All that land as shown and delineated on that certain Record of Survey on file
at the Clark County Recorder’s Office at File 124, Page 0081 and described as
Beginning at a point on the North line of the Northwest Quarter (NW 1/4) of the
Northwest Quarter (NW 1/4) of said Section 21 that is South 88E25'17” East,
625.29 feet from the Northwest corner of said Section 21;

Thence along said North line, South 88E25'17” East, 716.76 feet to the Northeast
corner of the Northwest Quarter (NW 1/4) of the Northwest Quarter (NW 1/4), said
Northeast corner also being located on the West line of the Official Plat of
Flamingo Estates as recorded in Book 5, Page 22, Clark County Records;

Thence South 00E55'35” East, 144.14 feet along the East line of the Northwest
Quarter (NW 1/4) of the Northwest Quarter (NW 1/4) coincidental with the West
line of said Flamingo Estates to a point on the North line of Flamingo Road,
so-called;

Thence westerly along the North line of said Flamingo Road per Order of
Condemnation, Book 950530, Instrument No. 00882, Clark County Records, the
following eleven (11) courses:

(1)     North 88E25'17” West, 92.14 feet; and (2) North 58E25'17” West, 9.73
feet; and (3) South 00E58'34” East, 13.11 feet; and (4) North 89E41'40” West,
169.64 feet; and (5) North 88E25'17” West, 349.21 feet; and (6) North 01E34'43”
East, 3.00 feet; and (7) North 88E25'17” West, 5.00 feet; and (8) North
01E34'43” East, 3.00 feet; and (9) North 88E25'17” West, 15.00 feet; and (10)
South 01E34'43” West, 6.00 feet; and (11) North 88E25'17” West, 78.70 feet;

Thence departing said North line of Flamingo Road, North 00E27'50” West, 156.10
feet to the Point of Beginning.
